 



EXHIBIT 10.5

SEVENTH AMENDMENT TO EXIM GUARANTEED LOAN AGREEMENT

     This SEVENTH AMENDMENT TO EXIM GUARANTEED LOAN AGREEMENT (the “Seventh
Amendment”), dated as of the 4th day of November, 2004, is made by and among
HORIZON OFFSHORE CONTRACTORS, INC. (“Contractors”), HORIZON SUBSEA SERVICES,
INC. (“Subsea”), HORIZON VESSELS, INC. (“Vessels”), and HORIZEN, L.L.C. (“LLC”,
and together with Contractors, Subsea and Vessels, the “Borrowers”), jointly and
severally, each of the financial institutions which is or may from time to time
become a party to such Agreement (as defined below) (collectively, “Lenders,”
and each a “Lender”), and SOUTHWEST BANK OF TEXAS, N.A., as agent (in such
capacity, the “Agent”).

W I T N E S S E T H:

     WHEREAS, Borrowers, Lenders and Agent are parties to that certain EXIM
Guaranteed Loan Agreement dated as of August 15, 2001 (as the same has been or
may hereafter be amended, supplemented or otherwise modified, the “Agreement”);

     WHEREAS, pursuant to the Amendment No. 1 to May Purchase Agreement attached
hereto as Exhibit B, the Borrowers propose to sell approximately $9,625,000
aggregate principal amount of 18% Subordinated Secured Notes due March 31, 2007,
for a purchase price of approximately $7,700,000; and

     WHEREAS, Borrowers, Lenders and Agent now desire to amend the Agreement as
herein set forth.

     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and premises contained herein, together with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the conditions to effectiveness set forth in Section 7 hereof, the
parties hereto agree as follows:

     1. Terms. Capitalized terms used in this Seventh Amendment (including the
recitals hereof) shall have the meanings assigned to them in the Agreement, as
amended by this Seventh Amendment.

     2. Amendments.

     (a) Section 1.1 of the Agreement is hereby amended by adding the following
definitions thereto in the correct alphabetical order:

“Borrowing Base Eligible Receivables” means any accounts receivable of the
Borrowers and its Subsidiaries which are or previously were eligible for
inclusion in the Borrowing Base on a gross basis without giving effect to
advance rate percentages.

“Cash Interest” means, for any period, the consolidated Interest Expense of the
Parent and its Subsidiaries for such period, determined in accordance with GAAP
applied consistently, less (a) interest related to the Subordinated Debt (which
is in fact paid-in-

 



--------------------------------------------------------------------------------



 



kind) and (b) all amounts included in Interest Expense, in accordance with GAAP,
for amortization of debt fees, discounts and warrant expense.

“Subordinated Debt” means indebtedness of the Parent incurred pursuant to
(a) that certain Purchase Agreement dated March 11, 2004, among the Parent, the
guarantors listed therein and the purchasers listed therein, pursuant to which
those certain 16% subordinated secured notes due March 31, 2007, in an
aggregated principal amount equal to $65,400,000.00 were issued, as the same may
be amended, supplemented or modified from time to time with the consent of
Majority Lenders, and (b) that certain Purchase Agreement dated May 27, 2004,
among the Parent, the guarantors listed therein and the purchasers listed
therein, pursuant to which (i) those certain 18% subordinated secured notes due
March 31, 2007, in an aggregated principal amount equal to $18,750,000.00 were
issued on May 27, 2004, (ii) those certain additional 18% subordinated secured
notes due March 31, 2007, in an aggregated principal amount equal to
$5,291,865.00 were issued on September 17, 2004 (the debt referred to in the
foregoing clauses (i) and (ii) is referred to herein as the “Additional Sub
Debt”), and (iii) those certain additional 18% subordinated secured notes due
March 31, 2007, in an aggregated principal amount equal to $9,625,000 were
issued on November 4, 2004 (the “New Additional Subordinated Debt”), as the same
may be amended, supplemented or modified from time to time with the consent of
Majority Lenders.

     (b) The following definitions set forth in Section 1.1 of the Agreement are
hereby amended and restated in their entirety as follows:

“Borrowing Base Excess” means, at any time, the amount equal to (a) the
Borrowing Base-Tested for Dominion of Funds as of such time minus (b) the sum of
(i) the outstanding Advances at such time, plus (ii) the Letter of Credit
Liabilities at such time.

“Combined Commitments” means, as to all Lenders, the obligations of Lenders to
make Advances and issue Letters of Credit in an aggregate principal amount at
any time outstanding up to and not exceeding (a) $30,000,000 through
November 29, 2004, (b) $25,000,000 on and from November 30, 2004, through
December 30, 2004, and (c) $21,000,000 on and from December 31, 2004 and
thereafter.

“EBITDA” means for Parent and its Subsidiaries, on a consolidated basis, for any
period, the sum of (a) Net Income before gains and losses on sales of assets (to
the extent such gains and losses are included in earnings), plus (b) Tax
Expense, plus (c) depreciation and amortization (including accelerated
amortization of prepaid loan fees, discounts and warrant expense for the purpose
of loss on debt extinguishment, in accordance with GAAP), plus (d) Interest
Expense.

“EBITDAR” means for Parent and its Subsidiaries, on a consolidated basis, for
any period, the sum of (a) Net Income before gains and losses on sales of assets
(to the extent such gains and losses are included in earnings), plus (b) Tax
Expense, plus (c) depreciation and amortization (including accelerated
amortization of prepaid loan fees, discounts and warrant expense for the purpose
of loss on debt extinguishment, in accordance with GAAP), plus (d) Interest
Expense, plus (e) restructuring charges,

2



--------------------------------------------------------------------------------



 



including costs of professional advisors to the Parent and its Subsidiaries
(including costs of professional advisors to the Parent’s lenders and other
creditors which are required to be paid by the Parent or its subsidiaries) not
to exceed $3,250,000 for the fiscal year ending December 31, 2004.

“Fixed Charge Coverage Ratio” means for Parent and its Subsidiaries, on a
consolidated basis, (a) as of September 30, 2004, (i) EBITDA for the quarter
ended as of September 30, 2004, divided by (ii) the sum of (A) Current
Maturities of Long Term Debt as of September 30, 2004 divided by four, plus
(B) Cash Interest for the quarter ended September 30, 2004, plus (C) Tax Expense
for the quarter ended as of September 30, 2004, and (b) as of December 31, 2004,
(i) EBITDA for the quarters ended as of September 30, 2004 and December 31,
2004, divided by (ii) the sum of (A) Current Maturities of Long Term Debt as of
December 31, 2004 divided by two, plus (B) Cash Interest for the quarters ended
as of September 30, 2004 and December 31, 2004, plus (C) Tax Expense for the
quarters ended as of September 30, 2004 and December 31, 2004.

“Holding Lockbox” means any post office box designated in the Holding Account
Agreement or otherwise established with Agent for collection of receivables.

“Tangible Net Worth” means, at any particular date, all amounts which, in
conformity with GAAP, would be included as stockholder’s equity on a
consolidated balance sheet of Parent and its Subsidiaries, including without
limitation adjustments for the addition of paid-in-kind interest, discounts and
warrant amortization on Subordinated Debt; provided, however, there shall be
excluded therefrom (a) any amount at which shares of capital stock of Parent or
any Subsidiary appear as an asset on Parent’s or such Subsidiary’s balance
sheet, (b) goodwill, including any amounts, however designated, that represent
the excess of the purchase price paid for assets or stock over the value
assigned thereto, (c) patents, trademarks, trade names, and copyrights,
(d) loans and advances to any stockholder, director, officer, or employee of
Parent or any Subsidiary or any Affiliate, and (e) all other assets which are
properly classified as intangible assets.

     “Total Funded Debt” means, for Parent and its Subsidiaries, on a
consolidated basis, the sum of (a) all indebtedness for borrowed money, whether
or not evidenced by notes, bonds, debentures, notes or similar instruments,
(b) all Capital Lease Obligations, (c) all obligations to pay the deferred
purchase price of property or services (but excluding trade accounts payable or
trade notes in the ordinary course of business), (d) all indebtedness secured by
a Lien on the property of Parent or any of its Subsidiaries, and (e) all letter
of credit liabilities (including the Letter of Credit Liabilities).

     (c) Section 2.5 of the Agreement is hereby amended to require three (3)
Business Days notice before the requested date of any Advance.

     (d) Section 8.1(d) of the Agreement is hereby amended and restated in its
entirety as follows:

3



--------------------------------------------------------------------------------



 



“(d) letter of credit, performance and bid bonds obtained by Borrowers in the
ordinary course of their business, other than the Letters of Credit, up to an
aggregate amount of $33,545,000.00 at any time;”

     (e) Section 10.1(a) of the Agreement is hereby amended and restated to read
in its entirety as follows:

“(a) Any Borrower shall default in the payment or prepayment when due of any
principal or interest on the Obligations or any portion thereof, or shall
default in the payment or prepayment when due of any fees or other amounts
payable by any of them under this Agreement or under any other Loan Documents
and, in respect of fees or other amounts only, such default shall continue for
three (3) Business Days after such amount is due.”

     (f) Section 10.1(r) of the Agreement is hereby amended and restated to read
in its entirety as follows:

“(r) Parent (or any Borrower or any Subsidiary) pays any principal, interest or
fees on (1) the New Subordinated Debt in cash, except for cash payments of
principal of the New Subordinated Debt which are paid from (i) the proceeds of
Pemex Contract EPC-64 or the Williams Contract, or (ii) the proceeds of the
issuance of equity at any time after March 1, 2004, (2) the Additional Sub Debt
or the New Additional Subordinated Debt in cash, except for cash payments of
principal or interest of the Additional Sub Debt or the New Additional
Subordinated Debt to the extent expressly permitted pursuant to that certain
Collateral Sharing Agreement dated October 29, 2004 and that certain Consent
Letter dated May 25, 2004, or (3) any other Subordinated Debt in cash, except to
the extent of proceeds of collateral securing the same to the extent the Liens
with respect to such collateral are expressly permitted hereunder or under any
Lender consent and subject to any priority of Lenders in respect of such
collateral.”

     (g) Section 10.1 of the Agreement is hereby amended to insert the following
subsection (s) thereto:

“(s) Any document or instrument evidencing any Subordinated Debt shall be
amended or modified without the prior written consent of the Majority Lenders.”

     3. Cash Sweep and Combined Commitment Reductions. Notwithstanding anything
to the contrary in the Loan Documents and without limitation of any terms
thereof, commencing on January 2, 2005, through the Termination Date, Borrowers
shall cause all funds consisting of Borrowing Base Eligible Receivables to be
paid directly to the Holding Lockbox or deposited directly into the Holding
Account. If for any reason such funds are not paid directly to the Holding
Lockbox or deposited directly into the Holding Account, Borrower shall
immediately transfer such funds into the Holding Account. Agent shall transfer
daily to the Collateral Account all such funds received in the Holding Lockbox
or deposited directly into or transferred into the Holding Account. All such
funds consisting of Borrowing Base Eligible Receivables shall be applied by
Agent as follows: (a) until such time as the aggregate amount of such funds
deposited in the Collateral Account equals $9,000,000, Agent shall apply 30% of
such funds to the Obligations, and Agent shall transfer 70% of such funds to the
Holding

4



--------------------------------------------------------------------------------



 



Account, and (b) all such funds in excess of $9,000,000 in aggregate deposited
into the Collateral Account shall be applied 50% to the Obligations and the
remaining 50% transferred to the Holding Account. Any amounts applied to the
Obligations pursuant to this Section 3 shall automatically reduce the Combined
Commitments by a corresponding equal amount. Borrowers shall deliver to Agent
daily a report showing the sources of amounts received in the Holding Lockbox
and deposited in the Holding Account on the prior day.

     4. Consent. The Agent and the Lenders hereby consent to (a) the issuance of
the New Additional Subordinated Debt pursuant to that certain Amendment No. 1 to
May Purchase Agreement dated November 4, 2004 and attached as Exhibit B hereto,
(b) the issuance of Series A Redeemable Participating Preferred Stock pursuant
to the documents attached hereto as Exhibit C provided that any cash redemption
rights with respect thereto are subordinated to the Obligations as provided in
that certain Subordination Agreement of even date herewith among Agent and the
Subordinate Parties listed on the signature pages thereto, and (c) the
recapitalization of the subordinated debt on terms consistent in all material
respects with Section 11 of the draft investment proposal dated October 21,
2004, and attached hereto as Exhibit A and any change of control with respect to
Parent in connection therewith provided further that (i) the terms of any new
Subordinated Debt contemplated thereby (A) has subordination provisions no less
favorable to Lenders than the existing terms of subordination of the New
Subordinated Debt, (B) is not secured by any collateral other than collateral
permitted to secure the New Subordinated Debt, (C) does not have a maturity date
or any mandatory payment, prepayment, redemption or defeasance provisions with
respect to interest or principal requiring any payment, redemption or defeasance
prior to January 21, 2005, except for permitted payments of interest or
principal from proceeds of Collateral permitted to secure the same and (D) does
not provide for the set aside of any funds for any payment, prepayment,
redemption or defeasance of any portion thereof, (ii) there are no commitment
fees, underwriting fees or similar fees (other than reimbursements for actual
out-of-pocket third party fees and expenses) payable to the holders of any
Subordinated Debt or to any Affiliate thereof in connection with the
recapitalization other than those payable solely in the form of common stock of
Parent, (iii) there occurs no change of control as a result thereof with respect
to any Borrower or any other Guarantor other than as a result of the issuance of
equity in Parent, (iv) there are no management agreements, servicing agreements
or similar agreements providing for the payment of any cash management fees,
servicing fees, or similar fees to any Affiliate in connection therewith by
Borrowers or any Guarantor, (iv) there are no mandatory redemption rights with
respect to any capital stock issued in connection with such recapitalization,
and (v) there are no covenants placed on the Borrowers or any Guarantor in
connection therewith that would restrict the ability of any such party to grant
Liens on its assets or to pay and perform their respective Obligations in
accordance with the terms of the Loan Documents. This consent is a limited,
one-time consent with respect to the matters set forth herein and shall not
create any obligation of Agent or Lenders to consent to, or be deemed a consent
to, any other matter not expressly contemplated hereby. Reference to the
Proposal for purposes of this Section 4 shall not be deemed to be a consent to
or agreement of the Agent or Lenders to any other matters not expressly set
forth herein, including, without limitation, any extension of the Termination
Date or the making of any restricted payment or the payment of any amounts in
respect of debt which are not permitted under the Loan Documents. This Seventh
Amendment and the consents in this Section 4 shall not create any implicit
agreement of the Agent or Lenders to agree to any extension of the Termination
Date.

5



--------------------------------------------------------------------------------



 



     5. Waiver. The borrowers under the Domestic Loan Agreement submitted a
Borrowing Base Certificate thereunder dated June 30, 2004, which contained
receivables payable in excess of 30 days from invoice date and retention under a
contract with Taylor Energy Company as part of receivables under the Borrowing
Base. The borrowers under the Domestic Loan Agreement have not acknowledged that
the submission of such Borrowing Base Certificate constitutes an Event of
Default under the Domestic Loan Agreement and they submitted a revised Borrowing
Base Certificate upon learning of the issue of the inclusion of such Taylor
Energy Company receivable in the Borrowing Base. Agent and Lenders hereby waive
any Unmatured Event of Default or any Event of Default, if any, that may have
occurred under the Agreement as a result thereof, subject to the terms and
conditions contained herein. The Agent and Lenders have no actual knowledge of
any other Event of Default or Unmatured Event of Default disputed by the
Borrowers, or otherwise in existence as of the date hereof.

     6. Increases in Contractual Work. Borrowers acknowledge that, in connection
with its approval of the matters set forth in this Seventh Amendment, Eximbank
has instructed that accounts receivable attributable to increases in Contractual
Work related to current approved contracts, shall not be eligible for inclusion
in the Borrowing Base and that the Loan Agreement is hereby modified in that
respect.

     7. Conditions Precedent. The effectiveness of this Seventh Amendment is
subject to the satisfaction of the following:

     (a) this Seventh Amendment shall have been duly executed and delivered by
each of the parties set forth on the signature pages hereto;

     (b) the transactions contemplated by the Proposal in connection with the
issuance of Subordinated Debt shall have been consummated to the satisfaction of
Agent and Lenders and Agent shall have received satisfactory evidence that the
Borrowers have received in immediately available U.S. Dollars not less than
$7,700,000 in connection therewith;

     (c) Agent and Lenders shall have received such other documents, instruments
and agreements as they may require to evidence the closing and funding of the
transaction contemplated in connection with the issuance of Subordinated Debt
under the Proposal;

     (d) Agent shall have received evidence satisfactory to it that the
conditions precedent to effectiveness of the Eighth Amendment to Domestic Loan
Agreement shall have been satisfied; and

     (e) all fees and expenses of Vinson & Elkins, LLP, as counsel to Agent, and
all other professional fees of Agent’s consultants, in each case incurred in
connection with the Agreement and this Seventh Amendment, shall have been paid
in full.

     The Lenders’ obligations to fund any Advances or issue any Letters of
Credit under the Agreement is subject to the satisfaction of the foregoing.

     8. Release and Covenant Not to Sue. EACH BORROWER (IN ITS OWN RIGHT AND ON
BEHALF OF ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS
AND AGENTS) AND EACH

6



--------------------------------------------------------------------------------



 



GUARANTOR (IN ITS OWN RIGHT AND ON BEHALF OF ITS RESPECTIVE ATTORNEYS AND
AGENTS) (THE “RELEASING PARTIES”) JOINTLY AND SEVERALLY RELEASE, ACQUIT, AND
FOREVER DISCHARGE AGENT AND EACH LENDER AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS,
(COLLECTIVELY, THE “RELEASED PARTIES”), TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL ACTS AND OMISSIONS OF THE
RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, COUNTERCLAIMS,
DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS,
BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES, OBJECTIONS, AND EXECUTIONS OF
ANY NATURE, TYPE, OR DESCRIPTION WHICH THE RELEASING PARTIES HAVE AGAINST THE
RELEASED PARTIES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, GROSS NEGLIGENCE,
USURY, FRAUD, DECEIT, MISREPRESENTATION, CONSPIRACY, UNCONSCIONABILITY, DURESS,
ECONOMIC DURESS, DEFAMATION, CONTROL, INTERFERENCE WITH CONTRACTUAL AND BUSINESS
RELATIONSHIPS, CONFLICTS OF INTEREST, MISUSE OF INSIDER INFORMATION,
CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF COLLATERAL, WRONGFUL RELEASE OF
COLLATERAL, FAILURE TO INSPECT, ENVIRONMENTAL DUE DILIGENCE, NEGLIGENT LOAN
PROCESSING AND ADMINISTRATION, WRONGFUL SETOFF, VIOLATIONS OF STATUTES AND
REGULATIONS OF GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL
AND CRIMINAL), RACKETEERING ACTIVITIES, SECURITIES AND ANTITRUST LAWS
VIOLATIONS, TYING ARRANGEMENTS, DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF
ANY ALLEGED FIDUCIARY DUTY, BREACH OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE
OF CONDUCT OR DEALING, ALLEGED OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF
GOOD FAITH, AND ALLEGED OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR
NOT IN CONNECTION WITH OR RELATED TO THE AGREEMENT, THE LOAN DOCUMENTS AND THIS
SEVENTH AMENDMENT, AT LAW OR IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED (COLLECTIVELY, THE “RELEASED CLAIMS”). THE
RELEASING PARTIES FURTHER JOINTLY AND SEVERALLY AGREE TO LIMIT ANY DAMAGES THEY
MAY SEEK IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL
PUNITIVE AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR
OPPORTUNITY, AND THE RELEASING PARTIES DO HEREBY JOINTLY AND SEVERALLY WAIVE AND
RELEASE ALL SUCH DAMAGES WITH RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION
WHICH MAY ARISE AT ANY TIME AGAINST ANY OF THE RELEASED PARTIES. THE RELEASING
PARTIES REPRESENT AND WARRANT THAT NO FACTS EXIST WHICH COULD PRESENTLY SUPPORT
THE ASSERTION OF ANY OF THE RELEASED CLAIMS AGAINST THE RELEASED PARTIES. THE
RELEASING PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES ON ACCOUNT OF
ANY OF THE RELEASED CLAIMS, AND EXPRESSLY WAIVE ANY AND ALL DEFENSES THEY MAY
HAVE IN

7



--------------------------------------------------------------------------------



 



CONNECTION WITH THEIR DEBTS AND OBLIGATIONS UNDER THE AGREEMENT, THE LOAN
DOCUMENTS AND THIS SEVENTH AMENDMENT. THIS SECTION 8 IS IN ADDITION TO AND SHALL
NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE
RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES. NOTWITHSTANDING ANY
PROVISION OF THE AGREEMENT, THIS SEVENTH AMENDMENT OR ANY OTHER LOAN DOCUMENT,
THIS SECTION 8 SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE THE
DELIVERY AND PAYMENT ON THE OBLIGATIONS, THE AGREEMENT, THIS SEVENTH AMENDMENT
AND THE OTHER LOAN DOCUMENTS.

     9. Reaffirmation of Guarantees. By their execution hereof, each of the
Guarantors acknowledges and agrees (a) to the terms of the release and covenant
not to sue set forth in the foregoing Section 8, and (b) that all of the terms
and provisions of their respective guarantees shall remain in full force and
effect and that the amendments and modifications herein contained shall in no
manner adversely affect or impair any Guarantor’s obligations under such
guaranty.

     10. Binding Effect. It is further understood and agreed by and among the
parties hereto that all terms and conditions of the Agreement, except as herein
modified, shall remain in full force and effect.

     11. Counterparts. This Seventh Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment
to be duly executed as of the day and year first above written.

            BORROWERS:

HORIZON OFFSHORE CONTRACTORS, INC.
      By:   /s/ David W. Sharp       David W. Sharp        Executive Vice
President        HORIZEN, L.L.C.
      By:   /s/ David W. Sharp       David W. Sharp        Executive Vice
President        HORIZON SUBSEA SERVICES, INC.
      By:   /s/ David W. Sharp       David W. Sharp        Executive Vice
President        HORIZON VESSELS, INC.
      By:   /s/ David W. Sharp       David W. Sharp        Executive Vice
President        AGENT:

SOUTHWEST BANK OF TEXAS, N.A., as Agent
      By:   /s/ Brian Duncan       Name:  Brian Duncan         Title: Vice
President    

[Signatures continued on next page]

SIGNATURE PAGE - 1



--------------------------------------------------------------------------------



 



            LENDERS:

SOUTHWEST BANK OF TEXAS, N.A.
      By:   /s/ Brian Duncan       Name:  Brian Duncan         Title: Vice
President       DRESDNER BANK LATEINAMERIKA AG
      By:   /s/ Don Knowlton       Name:  Don Knowlton         Title: Vice
President       BANK OF SCOTLAND
      By:   /s/ Joseph Fratus       Name:  Joseph Fratus         Title: First
Vice President       HIBERNIA NATIONAL BANK
      By:   /s/ Tommy Boyd       Name:  Tommy Boyd         Title: Senior Vice
President  

SIGNATURE PAGE - 2



--------------------------------------------------------------------------------



 



         

Acknowledged and Agreed to this 4th day of November, 2004.

GUARANTORS:

HORIZON OFFSHORE, INC.
PROGRESSIVE PIPELINE CONTRACTORS, INC.
AFFILIATED MARINE CONTRACTORS, INC.
TEXAS OFFSHORE CONTRACTORS CORP.
FLEET PIPELINE SERVICES, INC.
GULF OFFSHORE CONSTRUCTION, INC.
BAYOU MARINE CONTRACTORS, INC.
HORIZON OFFSHORE, S. DE R.L. DE C.V.
HORIZON OFFSHORE CONTRACTORS, LTD.
HORIZON GROUP L.D.C.
HORIZON OFFSHORE NIGERIA LTD.
TIBURON INGENERIA Y CONSTRUCCION, S. DE R.L. DE C.V.
HORIZON VESSELS INTERNATIONAL LTD.
PT HORIZON INDONESIA
HORIZON OFFSHORE INTERNATIONAL LTD.
HORIZON MARINE CONSTRUCTION LTD.
HORIZON OFFSHORE PTE. LTD.
HORIZON OFFSHORE CONTRACTORS (MAURITIUS) LTD.
HORIZON MARINE CONSTRUCTION (MAURITIUS) LTD.
HORIZON C-BAY COSTA AFUERA, S. DE R.L. DE C.V.
HOC OFFSHORE, S. DE R.L. DE C.V.
PT ARMANDI PRANAUPAYA
HORIZON MARINE CONTRACTORS (MALAYSIA) SDN BHD
HORIZON OFFSHORE SERVICES, LTD.
MARINE LEASING (LABUAN) PTE LTD.



By: 
/s/ David W. Sharp

--------------------------------------------------------------------------------



Name: 
David W. Sharp

--------------------------------------------------------------------------------



Title: 
Executive Vice President

--------------------------------------------------------------------------------

ECH OFFSHORE, S. DE R.L. DE C.V.



By: 
/s/ Bill Lam

--------------------------------------------------------------------------------

Bill Lam
Sole Member

SIGNATURE PAGE - 3



--------------------------------------------------------------------------------



 



EXHIBIT A

PROPOSAL

[Follows This Page]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

AMENDMENT NO. 1 TO MAY PURCHASE AGREEMENT

[Follows This Page]

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

DOCUMENTS EVIDENCING SERIES A REDEEMABLE PARTICIPATING PREFERRED STOCK



1.   Form of Warrant Certificate   2.   Form of Registration Rights Agreement  
3.   Certificates of Designation, Preferences and Rights of Series A Redeemable
Participating Preferred Stock   4.   Purchase Agreement – Series A Redeemable
Participating Preferred Stock

C-1